DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark Alleman on Monday, February 22, 2021.
The application has been amended as follows: 
Claim 23 (currently amended) The server system of claim 6, wherein the feedback interface includes an annotation tool for annotating on the portion of the image data of the surrounding environment at the geospatial location presented via the feedback interface, wherein the annotation tool generates an annotated imagery input for an annotation based on a user input, the annotated imagery input being associated with the portion of the image data and sent to the server system as the user input of feedback.
Claim 26 (currently amended) The method of claim 16, wherein the feedback interface includes an annotation tool for annotating on the portion of the image data of the surrounding environment at the geospatial location presented via the feedback interface, wherein the annotation tool generates an annotated imagery input for an annotation based on a user input, the annotated imagery input being associated with the portion of the image data and sent to the server system as the user input of feedback.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3, 4, 6-9, 11, 13-14, 16-18 and 20-26 are allowed. The closest prior art fails to explicitly disclose teach or suggest, the claims as a whole.  The prior art fails to make obvious or disclose a user traveling along a route, receiving an intra-route navigation error package including a plurality of route context data captured by a plurality of sensor devices indicating that a navigation error occurred at a geospatial location.  The data captured includes at least a portion of the route context data that contains; user biometric data, image data, sound data, or weather data.  The data is sent to the user computing device, and displayed on a feedback interface at a later point in time upon completion of travel along the route when the user of the user computer device is not traveling. A user input feedback identifies a feature of the navigation error entered via the feedback interface and a map correction is determined for a map database based upon the user input. Furthermore, the applicant arguments dated 12/15/2020, including the amended claims dated 12/15/2020 are persuasive. Therefore, the rejections of claims 1, 3-9, 11, and 13-20 under 35 U.S.C. 102 and 103 are hereby withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647.  The examiner can normally be reached on Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669